UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33303 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 65-1295427 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Louisiana St, Suite4300, Houston, Texas (Address of principal executive offices) (Zip Code) (713)584-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R. As of May 4, 2011, there were 84,756,009 Common Units and 1,729,715 General Partner Units outstanding. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 4 Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 4 Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 5 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2011 and 2010 6 Consolidated Statement of Changes in Owners' Equity for the three months ended March 31, 2011 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 8 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 36 Item 4. Controls and Procedures. 39 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 40 Item 1A. Risk Factors. 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 40 Item 3. Defaults Upon Senior Securities. 40 Item 4. (Removed and Reserved.) 40 Item 5. Other Information. 40 Item 6. Exhibits. 40 SIGNATURES Signatures 42 1 Table of Contents CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS Targa Resources Partners LP’s (together with its subsidiaries, “we”, “us”, “our” or the “Partnership”) reports, filings and other public announcements may from time to time contain statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements.” You can typically identify forward-looking statements by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors, many of which are outside our control. Important factors that could cause actual results to differ materially from the expectations expressed or implied in the forward-looking statements include known and unknown risks. Known risks and uncertainties include, but are not limited to, the risks set forth in “Part II-Other Information, Item1A. Risk Factors” of this Quarterly Report on form 10-Q (“Quarterly Report”), as well as the following risks and uncertainties: · our ability to access the debt and equity markets, which will depend on general market conditions and the credit ratings for our debt obligations; · the amount of collateral required to be posted from time to time in our transactions; · our success in risk management activities, including the use of derivative financial instruments to hedge commodity and interest rate risks; · the level of creditworthiness of counterparties to transactions; · changes in laws and regulations, particularly with regard to taxes, safety and protection of the environment; · the timing and extent of changes in natural gas, natural gas liquids (“NGL”) and other commodity prices, interest rates and demand for our services; · weather and other natural phenomena; · industry changes, including the impact of consolidations and changes in competition; · our ability to obtain necessary licenses, permits and other approvals; · the level and success of oil and natural gas drilling around our assets and our success in connecting natural gas supplies to our gathering and processing systems and NGL supplies to our logistics and marketing facilities; · our ability to grow through acquisitions or internal growth projects and the successful integration and future performance of such assets; · general economic, market and business conditions; and · the risks described elsewhere in “Part II–Other Information, Item 1A. Risk Factors” of this Quarterly Report and our Annual Report on Form 10-K for the year ended December 31, 2010 (“Annual Report”). Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate, and, therefore, we cannot assure you that the forward-looking statements included in this Quarterly Report will prove to be accurate. Some of these and other risks and uncertainties that could cause actual results to differ materially from such forward-looking statements are more fully described in “Part II–Other Information, Item 1A. Risk Factors” in this Quarterly Report and in our Annual Report. Except as may be required by applicable law, we undertake no obligation to publicly update or advise of any change in any forward-looking statement, whether as a result of new information, future events or otherwise. 2 Table of Contents As generally used in the energy industry and in this Quarterly Report the identified terms have the following meanings: Bbl Barrels (equal to 42 gallons) Btu British thermal units, a measure of heating value BBtu Billion British thermal units /d Per day gal Gallons LPG Liquefied petroleum gas MBbl Thousand barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) NYMEX New York Mercantile Exchange Price Index Definitions IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-PB Inside FERC Gas Market Report, Permian Basin IF-WAHA Inside FERC Gas Market Report, West Texas WAHA NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. TARGA RESOURCES PARTNERS LP CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (In millions) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $7.4 million and $7.7 million Inventory Assets from risk management activities Other current assets Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Long-term assets from risk management activities Investment in unconsolidated affiliate Other long-term assets Total assets $ $ LIABILITIES AND OWNERS' EQUITY Current liabilities: Accounts payable to third parties $ $ Accounts payable to Targa Resources Corp. Accrued liabilities Liabilities from risk management activities Total current liabilities Long-term debt Long-term liabilities from risk management activities Deferred income taxes Other long-term liabilities Commitments and contingencies (see Note 11) Owners' equity: Common unitholders (84,756,009 and 75,545,409 units issued and outstanding as of March 31, 2011 and December 31, 2010) General partner (1,729,715 and 1,541,744 units issued and outstanding as of March 31, 2011 and December 31, 2010) Accumulated other comprehensive income (loss) ) ) Noncontrolling interests in subsidiaries Total owners' equity Total liabilities and owners' equity $ $ See notes to consolidated financial statements 4 Table of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (In millions, except per unit amounts) Revenues $ $ Costs and expenses: Product purchases Operating expenses Depreciation and amortization expenses General and administrative expenses Income from operations Other income (expense): Interest expense from affiliate - ) Interest expense allocated from Parent - ) Other interest expense, net ) ) Equity in earnings of unconsolidated investment Gain on mark-to-market derivative instruments - Other ) - Income before income taxes Income tax expense: Current ) ) Deferred ) Net income Less: Net income attributable to noncontrolling interests Net income attributable to Targa Resources Partners LP $ $ Net income attributable to predecessor operations $ - $ Net income attributable to general partner Net income attributable to limited partners Net income attributable to Targa Resources Partners LP $ $ Net income per limited partner unit - basic and diluted $ $ Weighted average limited partner units outstanding - basic and diluted See notes to consolidated financial statements 5 Table of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended March 31, (Unaudited) (In millions) Net income $ $ Other comprehensive income: Commodity hedging contracts: Change in fair value ) Settlements reclassified to revenues Interest rate hedges: Change in fair value ) Settlements reclassified to interest expense, net Other comprehensive income (loss) ) Comprehensive income (loss) ) Less: Comprehensive income attributable to noncontrolling interests Comprehensive income (loss) attributable to Targa Resources Partners LP $ ) $ See notes to consolidated financial statements 6 Table of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENT OF CHANGES IN OWNERS' EQUITY Accumulated Limited Other Partners General Comprehensive Noncontrolling Common Partner Income (Loss) Interests Total (Unaudited) (In millions) Balance, December 31, 2010 $ $ $ ) $ $ Proceeds from equity offerings Contributions from Targa Resources Corp. Distributions to noncontrolling interests ) ) Contributions from noncontrolling interests Amortization of equity awards Other comprehensive loss ) ) Net income Distributions to unitholders ) ) ) Balance, March 31, 2011 $ $ $ ) $ $ See notes to consolidated financial statements 7 Table of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (In millions) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization in interest expense Compensation on equity grants Interest expense on affiliate and allocated indebtedness - Depreciation and other amortization expense Accretion of asset retirement obligations Deferred income tax expense Equity in earnings of unconsolidated investment, net of distributions ) Risk management activities ) Changes in operating assets and liabilities: Receivables and other assets Inventory Accounts payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Outlays for property, plant and equipment ) ) Business Acquisition ) - Investment in unconsolidated affiliate ) - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from borrowings under credit facility Repayments of credit facility ) ) Proceeds from issuance of senior notes - Cash paid on note exchange ) - Proceeds from equity offerings Distributions to unitholders ) ) Costs incurred in connection with financing arrangements ) - Contributions from parent - Distributions under common control - ) Contributions from noncontrolling interests - Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to consolidated financial statements 8 Table of Contents TARGA RESOURCES PARTNERS LP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1 — Organization and Operations Targa Resources Partners LP is a publicly traded Delaware limited partnership formed in October, 2006 by Targa Resources Corp. (“Targa” or “Parent”). Our common units, which represent limited partner interests in us, are listed on the New York Stock Exchange under the symbol “NGLS.” In this report, unless the context requires otherwise, references to “we,” “us,” “our” or the “Partnership” are intended to mean the business and operations of Targa Resources Partners LP and its consolidated subsidiaries. References to “TRP LP” are intended to mean and include Targa Resources Partners LP, individually, and not on a consolidated basis. Targa Resources GP LLC is a Delaware limited liability company, formed by Targa in October2006 to own a 2% general partner interest in us. Its primary business purpose is to manage our affairs and operations. Targa Resources GP LLC is an indirect wholly-owned subsidiary of Targa. As of March 31, 2011, Targa and its subsidiaries own a 15.5% interest in us in the form of 1,729,715general partner units, incentive distribution rights (IDR’s) and 11,645,659common units. We acquired Targa’s ownership interests in the following assets, liabilities and operations on the dates indicated: · February 2007 – North Texas System; · October 2007 – San Angelo (“SAOU”) and Louisiana (“LOU”); · September 2009 – Downstream Business; · April 2010 – Permian Business and Straddle Assets (See Note 4); · August 2010 – Versado (See Note 4); and · September 2010 – Venice Operations (See Note 4). For periods prior to the above acquisition dates, we refer to the operations, assets and liabilities of these conveyances collectively as our “predecessors.” Allocation of costs. The employees supporting our operations are employees of Targa. Our financial statements include the direct costs of employees deployed to our operating units, as well an allocation of costs associated with our usage of Targa centralized general and administrative services and related administrative assets. Our Operations We are engaged in the business of gathering, compressing, treating, processing and selling natural gas, storing, fractionating, treating, transporting and selling NGLs and NGL products and storing and terminaling refined petroleum products and crude oil. See Note 13 for an analysis of our operations by segment. Note 2 — Basis of Presentation We have prepared these unaudited consolidated financial statements in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. While we derived the year-end balance sheet data from audited financial statements, this interim report does not include all disclosures required by GAAP for annual periods. The unaudited consolidated financial statements for the three months ended March31, 2011 and 2010 include all adjustments which we believe are necessary for a fair presentation of the results for interim periods. 9 Table of Contents Our financial results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2011. These unaudited consolidated financial statements and other information included in this Quarterly Report should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report for the year ended December 31, 2010. We are required by GAAP to record the acquisitions described in Note 1 based on Targa’s historical amounts, assuming that the acquisitions occurred at the date they qualified as entities under common control (October31, 2005) following the acquisition of SAOU and LOU. We recognize the difference between our acquisition cost and the Targa basis in the net assets as an adjustment to owners’ equity. We have retrospectively adjusted the financial statements, footnotes and other financial information presented for any period affected by common control accounting to reflect the results of the combined entities. Note3 — Significant Accounting Policies Accounting Policy Updates/Revisions The accounting policies followed by the Partnership are set forth in Note 4 of the Notes to Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2010. There have been no significant changes to these policies during the three months ended March 31, 2011. Note4 — Acquisitions under Common Control On April27, 2010, we acquired Targa’s interests in its Permian Business and Straddle Assets for $420.0million, effective April1, 2010. We financed this acquisition substantially through borrowings under our senior secured revolving credit facility. The total consideration was used to repay outstanding affiliated indebtedness of $332.8million, with the remaining $87.2million of consideration reported as a parent distribution. On August 25, 2010, we acquired Targa’s 63% equity interest in Versado Gas Processors L.L.C. (“Versado”), effective August 1, 2010, for $247.2 million in the form of $244.7 million in cash and $2.5 million in partnership interests represented by 89,813 common units and 1,833 general partner units. This consideration was used to repay $247.2 million of affiliated indebtedness. Targa contributed the remaining $205.8 million of affiliate indebtedness as a capital contribution. Under the terms of the Versado acquisition purchase and sale agreement, Targa will reimburse us for future maintenance capital expenditures required pursuant to the New Mexico Environmental Department (“NMED”) settlement agreement, of which our share is currently estimated to be $21.0 million, including $6.7 million that has been incurred as of March 31, 2011. On September 28, 2010, we acquired Targa’s Venice Operations, which includes Targa’s 76.8% interest in Venice Energy Services Company, L.L.C. (“VESCO”), for aggregate consideration of $175.6 million, effective September1, 2010. This consideration was used to repay $160.2 million of affiliate indebtedness, with the remaining $15.4million of consideration reported as a parent distribution. These acquisitions have been accounted for as acquisitions under common control, resulting in the retrospective adjustment of our prior results. 10 Table of Contents Note5 — Property, Plant and Equipment March 31, December 31, Estimated useful lives (In years) Natural gas gathering systems $ $ 5 to 20 Processing and fractionation facilities 5 to 25 Terminaling and storage facilities (1) 5 to 25 Transportation assets 10 to 25 Other property, plant and equipment 3 to 25 Land Construction in progress $ $ Includes the March 15, 2011 acquisition of a refined petroleum products and crude oil storage facility, for which we paid $29.0 million. Note6 — Debt Obligations March 31, December 31, Senior secured revolving credit facility, variable rate, due July 2015 $ $ Senior unsecured notes, 8¼% fixed rate, due July 2016 Senior unsecured notes, 11¼% fixed rate, due July 2017 Unamortized discounts ) ) Senior unsecured notes, 7⅞% fixed rate, due October 2018 Senior unsecured notes, 6⅞% fixed rate, due February 2021 - Unamortized discounts ) - $ $ Letters of credit issued $ $ The following table shows the range of interest rates paid and weighted average interest rate paid on our variable-rate debt obligations during the three months ended March 31, 2011: Range of Interest Rates Paid Weighted Average Interest Rate Paid Senior secured revolving credit facility 2.7% to 3.1% 3.0% Compliance with Debt Covenants As of March 31, 2011, we are in compliance with the covenants contained in our various debt agreements. Senior Secured Credit Facility As of March 31, 2011, availability under our senior secured credit facility was $785.1 million, after giving effect to $113.6million in outstanding letters of credit. 6⅞% Senior Notes of the Partnership On February 2, 2011, we closed a private placement of $325 million in aggregate principal amount of 6⅞% Senior Notes due 2021 (the “6⅞% Notes”). The net proceeds of this offering were $319.0million after deducting expenses of the offering. We used the net proceeds from the offering to reduce borrowings under our senior secured credit facility and for general partnership purposes. 11 Table of Contents On February 4, 2011, we exchanged an additional $158.6 million principal amount of 6⅞% Notes plus payments of $28.6 million including $0.9 million of accrued interest for $158.6 million aggregate principal amount of our 11¼% Senior Notes due 2017 (the “11¼% Notes”). The holders of the exchanged notes are subject to the provisions of the 6⅞% Notes described below. The debt covenants related to the remaining $72.7 million of face value of our 11¼% Notes were removed as we received sufficient consents in connection with the exchange offer to amend the indenture. This exchange was accounted for as a debt modification whereby the financial effects of the exchange will be recognized over the term of the new debt issue. The 6⅞% Notes are unsecured senior obligations that rank pari passu in right of payment with existing and future senior indebtedness, including indebtedness under our credit facility. They are senior in right of payment to any of our future subordinated indebtedness and are unconditionally guaranteed by certain of our subsidiaries. These notes are effectively subordinated to all secured indebtedness under our credit agreement, which is secured by substantially all of our assets, to the extent of the value of the collateral securing that indebtedness. Interest on the 6⅞% Notes accrues at the rate of 6⅞% per annum and is payable semi-annually in arrears on February 1 and August 1, commencing on August 1, 2011. We may redeem 35% of the aggregate principal amount of the 6⅞% Notes at any time prior to February 1, 2014, with the net cash proceeds of one or more equity offerings. We must pay a redemption price of 106.875% of the principal amount, plus accrued and unpaid interest and liquidated damages, if any, to the redemption date provided that: 1) at least 65% of the aggregate principal amount of the notes (excluding notes held by us) remains outstanding immediately after the occurrence of such redemption; and 2) the redemption occurs within 90 days of the date of the closing of such equity offering. We may also redeem all or part of the 6⅞% Notes on or after August 1, 2016 at the redemption prices set forth below plus accrued and unpaid interest and liquidated damages, if any, on the notes redeemed, if redeemed during the twelve-month period beginning on August 1 of each year indicated below: Year Percentage 2016 103.44% 2017 102.29% 2018 101.15% 2019 and thereafter 100.00% Note7 — Partnership Equity and Distributions On January 24, 2011, we completed a public offering of 8,000,000 common units under an existing shelf registration statement on Form S-3 at a price of $33.67 per common unit ($32.41 per common unit, net of underwriting discounts), providing net proceeds of $259.3 million. Pursuant to the exercise of the underwriters’ overallotment option, on February 3, 2011, we issued an additional 1,200,000 common units, providing net proceeds of $38.8million. In addition, Targa contributed $6.3 million to us for 187,755 general partner units to maintain its 2% general partner interest in us. 12 Table of Contents Distributions for the three months ended March 31, 2011 and 2010 were as follows: Distributions For the Three Limited Partners General Partner Distributions per limited Date Paid Months Ended Common Incentive 2% Total partner unit (In millions, except per unit amounts) May 13, 2011 (1) March 31, 2011 $ February 14, 2011 December 31, 2010 May 14, 2010 March 31, 2010 February 12, 2010 December 31, 2009 (1)To be paid on May 13, 2011 Subsequent Event. On April 11, 2011, we announced a cash distribution of $0.5575 per unit on our outstanding common units for the three months ended March 31, 2011. The distribution to be paid is $40.8 million to our third-party limited partners, and $6.5 million, $6.8 million and $1.1 million to Targa for its ownership of common units, incentive distribution rights and its 2% general partner interest in us. Note8 — Derivative Instruments and Hedging Activities Commodity Hedges The primary purpose of our commodity risk management activities is to hedge the exposure to commodity price risk and reduce fluctuations in our operating cash flow despite fluctuations in commodity prices. In an effort to reduce the variability of our cash flows, we have hedged the commodity price associated with a portion of our expected natural gas and NGL equity volumes through 2013 and condensate equity volumes through 2014 by entering into derivative financial instruments including swaps and purchased puts (floors). The hedges generally match the NGL product composition and the NGL and natural gas delivery points to those of our physical equity volumes. The NGL hedges cover baskets of ethane, propane, normal butane, isobutane and natural gasoline based upon our expected equity NGL composition, as well as specific NGL hedges of ethane and propane. We believe this strategy avoids uncorrelated risks resulting from employing hedges on crude oil or other petroleum products as “proxy” hedges of NGL prices. Additionally, the NGL hedges are based on published index prices for delivery at Mont Belvieu and the natural gas hedges are based on published index prices for delivery at Permian Basin, Mid-Continent and WAHA, which closely approximate our actual NGL and natural gas delivery points. We hedge a portion of our condensate sales using crude oil hedges that are based on the NYMEX futures contracts for West Texas Intermediate light, sweet crude, which approximates the prices received for condensate. This necessarily exposes us to a market differential risk if the NYMEX futures do not move in exact parity with the sales price of our underlying West Texas condensate equity volumes. Hedge ineffectiveness has been immaterial for all periods. At March 31, 2011, the notional volumes of our commodity hedges were: Commodity Instrument Unit Natural Gas Swaps MMBtu/d - NGL Swaps Bbl/d - NGL Floors Bbl/d - - Condensate Swaps Bbl/d 13 Table of Contents Interest Rate Swaps As of March 31, 2011, we had $201.3 million outstanding under our credit facility, with interest accruing at a base rate plus an applicable margin. In order to mitigate the risk of changes in cash flows attributable to changes in market interest rates, we have entered into interest rate swaps and interest rate basis swaps that effectively fix the base rate on $300.0 million as shown below: Period Fixed Rate Notional Amount Fair Value Remainder of 2011 3.52% $ $ ) 3.40% ) 3.39% ) 1/1/2014 - 4/24/2014 3.39% ) $ ) Derivative Instruments Not Designated as Hedging Instruments All interest rate swaps and interest rate basis swaps had been designated as cash flow hedges of variable rate interest payments on borrowings under our credit facility until February 11, 2011, when we de-designated $125.0 million notional principal of fixed interest rate swaps and $25.0 million notional principal of interest rate basis swaps. There is an immaterial impact to earnings in the first quarter of 2011 as a result of the de-designation. The de-designated swaps will receive mark-to-market treatment, with changes in fair value recorded immediately to interest expense. We de-designated the swaps as our borrowings under our credit facility reduced below $300.0 million, which is the total notional amount of our fixed interest rate swaps. We frequently enter into derivative instruments to manage location basis differentials. We do not account for these derivatives as hedges and we record changes in fair value in Other Income (Expense). The following schedules reflect the fair values of derivative instruments in our financial statements: Derivative Assets Derivative Liabilities Balance Fair Value as of Balance Fair Value as of Sheet March 31, December 31, Sheet March 31, December 31, Location Location Derivatives designated as hedging instruments Commodity contracts Current assets $ $ Current liabilities $ $ Long-term assets Long-term liabilities Interest rate contracts Current assets - - Current liabilities Long-term assets - - Long-term liabilities Total derivatives designatedas hedging instruments $ Derivatives not designated as hedging instruments Commodity contracts Currentassets $ $ Current liabilities $ $ Long-term assets - - Long-term liabilities - - Interest rate contracts Current assets - - Current liabilities - Long-term assets - - Long-term liabilities - Total derivatives not designated as hedging instruments $ Total derivatives $ The fair value of derivative instruments, depending on the type of instrument, was determined by the use of present value methods or standard option valuation models with assumptions about commodity prices based on those observed in underlying markets. 14 Table of Contents The following tables reflect amounts recorded in other comprehensive income (“OCI”) and amounts reclassified from OCI to revenue and expense: Gain (Loss) Recognized in OCI on Derivatives in Derivatives (Effective Portion) Cash Flow Hedging Three Months Ended March 31, Relationships Interest rate contracts $ $ ) Commodity contracts ) $ ) $ Loss Reclassified from OCI into Income (Effective Portion) Three Months Ended March 31, Location of Loss Interest expense, net $ ) $ ) Revenues ) ) $ ) $ ) Our earnings are also affected by the use of the mark-to-market method of accounting for derivative financial instruments that do not qualify for hedge accounting or that have not been designated as hedges. The changes in fair value of these instruments are recorded on the balance sheet and through earnings (i.e., using the “mark-to-market” method) rather than being deferred until the anticipated transaction settles. The use of mark-to-market accounting for financial instruments can cause non-cash earnings volatility due to changes in the underlying commodity price indices. During the three months ended March 31, 2011 and 2010, we recorded the following mark-to-market gains: Gain Recognized in Income on Derivatives Derivatives Not Designated as Hedging Instruments Location of Gain Recognized in Income on Derivatives Three Months Ended March 31, Commodity contracts Other income $
